Mr. Justice Crockett,
speaking for the Court, said:
The appeal from the judgment is dismissed, because it was not taken in time. The appeal from the order denying the motion for a new trial is also dismissed for the same reason. We are of the opinion that under the Code of Civil Procedure, as amended, which requires that an appeal of that kind be taken within sixty days, that unless the appeal bond is given within sixty days the appeal is nugatory. Both the bond and notice must be given and filed within sixty days to constitute a valid appeal.